Oo CO nN DN AW BP WY YN &

BO BO BRO BRD RQ OR i i i ea ee
RW NY KH © OO OI DR mA BR WH KF OC

26
27
28

Gary W. Osborne (Bar No. 145734

Dominic S. Nesbitt (Bar No. 146590)

OSBORNE & NESBITT LLP

101 West Broadway, Suite 1330

San Diego, California 92101

Phone: ae 557-0343

Fax: (619) 557-0107

sol 7pine @onlawilp.com
nesbitt@onlawllp.com

Attorneys for Plaintiff, STEM, INC.

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

STEM, INC. CASE NO. 3:20-cv-02950-CRB
a Delaware Corporation,

Plaintiff, Assigned to Honorable Charles R. Breyer

VS.
PROPOSED] ORDER GRANTING

LAINTIFF’S MOTION FOR
SCOTTSDALE INSURANCE | PARTIAL SUMMARY JUDGMENT
COMPANY, an Ohio Corporation, REGARDING SCOTTSDALE
INSURANCE COMPANY’S DEFENSE
Defendant. OBLIGATIONS

Date: April 29, 2021
Time: 10:00 a.m.
CTRM: 6

 

 

The Court having considered the papers submitted in support of and in opposition
to Plaintiff's motion for partial summary judgment, and good cause appearing therefore,

IT IS HEREBY ORDERED that Stem’s motion for partial summary judgment is
GRANTED. The Court finds that Scottsdale Insurance Company has breached its
defense obligations owed to the directors of Stem, i.e., Messrs. Zeb Rice, John Carrington
and David Buzby, who are named as defendants in the 2017 Shareholder Lawsuit. The
[ff
//]

 

[ PROPOSED] ORDER GRANTING
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB

 

1

 
mom Oo YN DN NW BR WD HN

NY NY NY NH NB NY NHN LP NO RRB He ee em em ie ee
oo SDD NH BR WN KH OD OO OAT DR mH KR WW PY KH OC

Court further finds that Scottsdale has breached its defense obligations under both the
2013-2014 Policy and the 2016-2017 Policy.

DATED: April _, 2021

 

CHARLES R. BREYER, JUDGE

 

[PROPOSED] ORDER GRANTING
PLAINTIFF’ S MOTION FOR PARTIAL SUMMARY JUDGMENT — 3:20-cv-02950-CRB

 

2

 
